 1    Ford Elsaesser, ISB #2205
      Bruce A. Anderson, ISB #3392
 2    ELSAESSER ANDERSON, CHTD.
      320 East Neider Avenue, Suite 102
 3    Coeur d'Alene, ID 83815
 4    Tel: (208) 667-2900
      Fax: (208) 667-2150
 5    ford@eaidaho.com
      brucea@eaidaho.com
 6
 7    John C. Terlaje
      LAW OFFICE OF JOHN C. TERLAJE
 8    Terlaje Professional Bldg., Suite 216
      194 Hernan Cortez Ave.
 9    Hagåtña, Guam 96910
10    Telephone: (671) 477-8894/5
      john@terlaje.net
11
12    Counsel for Debtor-in-Possession
13
14                            IN THE DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
15                                 BANKRUPTCY DIVISION
16   In re:                                         Chapter 11
17
     ARCHBISHOP OF AGAÑA,                           Case No. 19-00010
18   a Corporation Sole,
19                          Debtor.
20
              NOTICE OF INTENT TO PRESENT TESTIMONY AND OFFER
21                                EVIDENCE
22
              COMES NOW, The Archbishop of Aga͠na, a Corporate Sole ("Archbishop"),
23
      Debtor-in-Possession herein, by and through its attorney Bruce A. Anderson of Elsaesser
24
25    Anderson, Chtd., and gives notice that it intends to present argument, testimony evidence

26    on the following matter scheduled for May 31, 2019, at the hearing regarding:
27            Debtor's Motion for Authorization to Sell Real Property (Docket No. 127).
28

      NOTICE OF INTENT TO PRESENT
      TESTIMONY AND OFFER EVIDENCE- 1
              Case 19-00010 Document 193 Filed 05/30/19 Page 1 of 3
 1
                                            WITNESSES
 2
            Georgina "Gina" P. Campos will testify regarding actions taken as listing agent for
 3
 4   real property, known as the Accion Hotel, or the Accion Property, her declaration on file,

 5   and any pending offers for the Accion Property.

 6
            Gabriel Lombardi of Chief Appraisals will testify regarding his appraisal of the real
 7
     property known as the Accion Hotel, also known as the Chalan Seminario and or the
 8
     Redemptorous Mater Seminary.
 9
            Debtor reserves the right to call additional witnesses, any witness presented by any
10
     other parties in interest, and to call other witnesses or admit further evidence for rebuttal or
11
     impeachment purposes.
12
13                               EVIDENTIARY DOCUMENTS

14          Exhibits that might be presented are:
15          1.      Motion for Authorization to Sell Real Property (Accion Hotel Property)
16
     (Docket No. 127).
17
            2.      Notice of Modification to Motion for Authorization to Sell Real Property
18
19   (Accion Hotel Property, Docket No. 127), Docket No. 185.

20          3.      Chief Appraisals Report.
21          4.      Notice of Second Offer to Purchase Real Property (will be produced at
22
     hearing).
23
            Debtor reserves the right to present additional documentary evidence, as needed at
24
25   the hearing set for May 31, 2019.

26
27
28

     NOTICE OF INTENT TO PRESENT
     TESTIMONY AND OFFER EVIDENCE- 2
            Case 19-00010 Document 193 Filed 05/30/19 Page 2 of 3
 1
            RESPECTFULLY SUBMITTED this 29th day of May, 2019.
 2
                                                  ELSAESSER ANDERSON, CHTD.
 3
 4                                                /s/ Bruce A. Anderson
 5                                                Ford Elsaesser
                                                  Bruce A. Anderson
 6
                                                  -and-
 7
 8                                                THE LAW OFFICE OF JOHN C. TERLAJE

 9                                                /s/ John C. Terlaje
                                                  John C. Terlaje
10
11
12                                CERTIFICATE OF SERVICE
13          I hereby certify that, on May 29, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a
14   true copy of the foregoing was served via the Court’s CM/ECF notification facilities to
     those parties who are registered CM/ECF participants in this case, and the U.S. Trustee.
15
           I swear under penalty of perjury that the foregoing is true and correct to the best of
16   my knowledge, information and belief.
17
18          Dated: May 29, 2019           /s/ Bruce A. Anderson
                                                  Bruce A. Anderson
19
20
21
22
23
24
25
26
27
28

     NOTICE OF INTENT TO PRESENT
     TESTIMONY AND OFFER EVIDENCE- 3
            Case 19-00010 Document 193 Filed 05/30/19 Page 3 of 3
